 SOUTHWESTGAS CORP.SouthwestGas CorporationandConstruction, BuildingMaterials and MiscellaneousDrivers Local]UnionNo. 83,an affiliate of International]Brotherhood of Teamsters,Chauffeurs,Ware-housemen'and Helpersof America. Case 28-CA-844631March 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFrOn 6 November 1986 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a brief and an an-swering brief. The General Counsel filed cross-ex-ceptions and a, brief and a brief in support of thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the _ decision and therecord- in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SouthwestGas Corporation, Tucson, Arizona, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions ' unless the clear preponderance of allthe relevant evidence convinces us that they are-incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2We deny as unnecessary the General Counsel's request for a visita-torial provision.Hector O. Nava, Esq.,for the GeneralCounsel.Roy E. Potts, Esq (Overton, Lyman & Prince),of Los An-geles, California, for theRespondent.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was tried in Phoenix, Arizona, on 9 and 10 Sep-tember 1986.1 The charge was filed on 5 May 1986 byConstruction,BuildingMaterialsand :MiscellaneousDrivers Local Union No. 83, an affiliate of International1Thismanner of setting forth dates comports with the wishes of theBoard.283 NLRB No. 79543-Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (Union). The resulting com-plaint issued on 13 June,,was amendedduring the trial,and alleges that Southwest Gas Corporation (Respond-ent) violated Section 8(a)(1) of the National Labor Rela-tionsAct (Act) about 1 May 1986 by "promnulgat[ing],maintain[ing] and enforc[ing] a rule prohibiting union so-licitationduringworking hours," and by "issu[ing] averbal warning to its employee, Edwin S. Fine," pursu-ant to that rule and because of Fine's union activities. 2I conclude below, after an examination of the relevantevidence and applicable legal principles, that Respondentviolated the Act substantiallyas alleged.1.JURISDICTIONRespondent is a public utility engaged in the distribu-tion,and sale of natural gas.That it is an employer en-gaged in and affecting commerce within Section 2(2),(6), and(7) of the Actis undisputed.II.LABOR ORGANIZATIONThe Unionis a labor organizationwithin Section 2(5)of the Act.III.THE ALLEGED MISCONDUCTA. EvidenceFine is one of about 60 customer service techniciansworking out of Respondent's Tucson operations center.He has been with Respondent for about 8 years, the last5 in his present position.InMarch and April 1986, Fine approached severallabor organizations about seeking to represent the cus-tomer service technicians in Respondent's Apache Divi-sion.3The Apache Division _ covers southern Arizona,and includes the Tucson facility and those in such otherlocalities as Bisbee, Casa Grande, Douglas, and Globe.The Union was receptive to Fine's 'overtures, mountingan organizational drive in April with him as chairman ofthe organizing committee.The morning of 23 April, while walking from theparking lot to the service technicians' ready room at the,Tucson operations center, Fine crossed paths with EdMorgan, a service technician out of Globe. The twoonce had worked together and, in Fine's view, werefriends.Morgan was attending a line locater school atthe Tucson facility, and was on his way to the parkinglot preliminary to going out for field instruction. Finetold him about the aborning organizational effort andasked for his telephone number, explaining that organiz-erswere needed in the "outlying areas." Globe is about100 miles from Tucson. Morgan gave his number, then2Sec.8(4)(1)prohibitsan employer from "interfer[ing]with,restrain[ing], or coerc[ing] employees in the exercise of the rights guaran-teed in Section 7" of the Act.Sec. 7 guarantees employees "the right toself-organization,to form,join, or assist labor organizations...and toengage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection ... "a The service technicians had been represented by Local 11116, Interna-tional Brotherhood of Electrical Workers, until that union was decerti-fied in 1982-a result Fine had worked to achieve. 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe two went their separate ways. The encounter lastedno more than a minute or two.A day or two later, according to Morgan, he men-tioned the encounter to his supervisor in Globe, RileyDoss.Doss told him, so Morgan recounted, that he"couldn't discuss it with [Morgan] at all," but that, ifMorgan "wanted to make a memo as to what happened... that was up to [him]." Morgan's purpose in talkingto Doss, he testified, "was ..., more trying to find outwhat was going on than anything. . . . [A]il I did wassimplymake the statement that there was some talkabout a ,union, and I wanted to know about what wasgoing on."Morgan continued that he did not feel he had been"harassed" by Fine, and that he had no "intention at all"of complaining about Fine or causing him to receive awarning.Following his conversation with Doss, and after dis-cussing the matter with "the wife," Morgan suppliedDoss with this memorandum:Iwas in Tucson, attending a school for line locationat the Operation Center. On April 23, at approxi-mately 8:50 a.m., I was going to my vehicle when Iwas confronted by Ed Fine, a service tech. He ex-plained that he was currently involved with orga-nizing a union at Southwest Gas (The Teamsters)and that he would like my home phone number sothat he and a union rep could contact me because itwas necessary to get the support of the other dis-tricts.I gave him the office number and he said heneed[ed]my home phone. About this time, JeffLayton walked by and said he needed to see me andEd Fine walked away saying he would see me later.I-have not seen or talked to Ed since.The document, undated, is in Morgan's writing and, hetestified,was prepared at home. The Jeff Layton men-tioned in it is ' a Tucson customer service supervisor andFine's immediate superior.Morgan's memo to the contrary, Fine testified thattheirmeeting occurred several minutes before the 8 a.m.start of his workday and that Layton was nowhere to beseen.Two others, Mike McGuire, a service technician,and-Mark McLaughlin, a construction technician attend-ing class with Morgan, likewise testified that they sawFine with Morgan before '8 a.m., and thatthey did notsee Layton. Morgan testified consistently with his memo,and Layton's testimony concerning his presence and thetiming of the incident mirrored Morgan's.Whatever Fine's status,Morgan technically was "onthe clock" at the time of their encounter, his class havingconvened about 7 a.m. The record contains no evidence,however, that the encounter interfered even slightly withMorgan's school activities, or that it caused any otherkind of work-related disruption.On 29' April, according to Blake Down, Apache Divi-sion vice president, he had a telephone conversation withT. N. (Burr) 'Brackeen, superintendent of customer serv-ice, in which.Mr. Brackeen relayed all the particulars of the inci-dent to me and said that they intended to have Mr.Layton_... administer a verbal warning [to_ Fine]because of -union activities on working time, and IconcurredBrackeen particularized, per Down, that Morgan "hadbeen approached by Mr. Fine, who had solicited matterspertaining to union organization"; and that Morgan,When he got back to Globe, indicated to his super-visors that this had happened to him and [he] wasnot particularly happy about it, and he was told, ifyou will put your complaint down in writing,which he did.Down testified that his conversation with Brackeenlasted "probably five minutes"; and that, before concur-ring in the warning, he took pains to determine when theincident occurred, "to be sure that it was during workingtime and not before work, during coffee break, lunchhour, and so forth." Brackeen "indicated ` there was noquestion about [the time] whatsoever," according toDown.Down testified thathe is"involved pretty much in anydisciplinary procedures." He enlarged: "[I]n most cases,it'smore of an informational type thing, but I have theoption to say, `Wait a minute, let's take a second look."'On 30 April, Layton recounted, Brackeen showed himMorgan's memo and directed him "to have a meetingwith Mr. Fine and tell him that this is a verbal warningfor soliciting the union during company working time."This, according to Layton, was his first "intimation" thatFine "had been complained about " Asked if he had per-ceived Fine to be doing anything improper when hecame uponthe underlying encounter, Layton testified:At that time, I could not perceive anything that wasmore than a greeting. That's not something thatwarrants a verbal warning at all, sir. It would belike saying hello to the employee as he went by.Next asked if he mentioned to Brackeen that he had beena bystander during a portion of the encounter, Laytonfirst testified that he "possibly did say that [he] had sawthem greeting each other," later averring that he' was"pretty certain that [he] did."On 1 May, shortly before 8 a.m., Layton told Fine thathe and Brackeen wanted to meet with him before hebegan his "daily routine." Fine asked why, to whichLayton said he thought Fine knew "what it was about."When Fine appeared at Layton's desk about8 a.m., Finerepeated the question and Layton said the meeting was"due to [Fine's] union activities." Fine asked if he couldhave "another representative" with him in that event.Layton replied that that was not necessary; that "it wasjust a verbal-warning meeting" and not "any big deal."Fine then said he was going to bring in a tape recorderfrom his truck, which he did, after which the two, with-out Brackeen, met in Brackeen's office.Layton told Finethat Brackeen was absent because ofa "miscommunica-tion."Layton announced at the start that "the NLRB hasregulationsthat govern" the conduct of employees aswell as employers, and that "it has been brought to our SOUTHWEST GAS CORP.nician that you were soliciting for the union during com-pany hours."Layton continued that "itis againstthe NLRB rules todo it during company hours." Fine protested that he"didn't do it." Layton countered: "I've -got a writtencomplaint.OK?" Fine presently remarked that he was"extremely aware of the law," to which Layton rejoined,"Then tell me what the law is, then, so I can . . . under-stand what you heard." Fine answered: "Like you say, Icannot solicit for the union on company time nor oncompany property. I cannot pass propaganda on compa-ny time nor on company property. In other words, whenI'm at work, I'm at work." Layton said, "That's cor-rect."Layton shortly acknowledged that he is "not anexpert" on the law in the area, but that he did knowunion solicitation "can't be done on company time" andthat lie "need[ed] to make sure that" Fine realized that.Fine said that he did, but that he wanted to know theidentity of his "accuser." Layton replied that Respond-ent's human resources coordinator, Susan Henning, hadthat information.Fine repeated that he had not solicited "on companytime." Layton came back that Respondent had... to make sure that you work during workinghours ... and that the union activities are done onyour time and thepersonthat you aresoliciting,you know, their owntime,not during companytime, not interrupting work schedules.Fine interjected that he "agreed wholeheartedly," andLayton went on: "[I]t's kind-of like a verbal informationwarning situation or whatever, however you want to callit. . . . It's to the point it could get into disciplinaryaction if we get more complaints."Fine again proclaimed his innocence-"[I]f somebodyhas said that I have solicited them on company time oncompany property, they are totally incorrect." The onlything he had done "on company time," he went on, wasto inform employees of union meetings, and,that was notdone "in such a manner to let it interfere with [his] workschedule, either." Layton said he did not "know even ifthat is a violation"; Fine said he did not know, either,but would "`like to find out"; and Layton iterated thatthe NLRB "has strict guidelines as to what can be done,not only by the company but by the employee."Later in the exchange, Layton remarked:We might have to take disciplinary action ... ifthis is a justified complaint. And ... if it's a justi-fied complaint, then we need to, you know .... Ifitcontinues from this point on .... We mighthave to take further disciplinaryaction,and I don't'think that you're reallyinto that,as well as us.Layton took notes during the meeting, even askingFine to repeat certain remarks, "to try to get as much ofwhat his feelings were about it .. ,, so that that couldalso be conveyed to management or to [himself] later."After the meeting, relying on his notes, Layton pre-pared this memorandum:5,45To: FILEFrom: Jeffrey O. LaytonDate:May 1, 1986Subject:VerbalWarning andAdvisoryMeeting/EdFineI had a meeting with Edwin Fine on May 1, 1986at 8:40 a.m. to advise him that management has re-ceived a written complaint from a Service Techni-cian.This complaint stated that Ed wassolicitingfor the teamsters union during working hours.I advised Ed that the National Labor RelationsBoard has rules which govern both the companyand union actions; and solicitations for the unionduringworking hours violates those rules. I ex-plained to Ed this was a verbal warning, but furtherdisciplinary action would be taken if he continuedsolicitations during workings hours.Ed explained that he was very aware of theN.L.R.B. requirements and he did not want to jeop-ardize his job. He said the only thing he has doneduring working hours is to advise other employeesof union meetings, not realizing he was doing any-thing wrong., That if advising fellow employees ofunion meetings was a violation he would like toknow.Ed stated that he still thinks Southwest Gas is agood company; but in the past when complaintswere made about management people the problemimproved for a while, then theproblem manage-ment figure returned to their old ways.Ed feels that employee human rights are beingviolated and the union may be able to correct theproblems if the company can not. He hates to seethe situation come to this-with theunion;but hasvery strong feelings about whatployees.He stated many are afraid they will losetheir jobs if they complain.Layton testified that this memo was placed in a deskfile, but not in Fine's personnel file. It was not shown toFine.Respondent has no generally announced prohibitionagainst solicitation.4 Indeed, it long has tolerated, evenencouraged, a multitude of solicitation activities on itspremisesduringworktime-charitablefundraising(Junior Achievement, Girl Scouts, United Way), sportspools, the selling of wares by employee to employee, etc.Conceding that Respondent is "more restrictive" ofunion activity than of these others, Down testified thatthe latter "engender a spirit of cooperation within thecompany" and that support of charitablecauses"bring[s]4 By memorandumdated 3March 1981, Respondent rescinded a ruleentitled"Solicitation on Company Premises" out of concern that it "un-lawfully restrict[ed] employees'rights to discuss and distribute informa-tion on organizational or, representational matters." The memo stated inpart:"The' Companynever intended to enforce,and never has enforcedthe rule insuch a wayas to prevent solicitation on non-workingtime (forinstance, during breaks and lunch time, or before or after starting or'quit-ting time),or tointerferewith distribution of literature in non-workingareas[,but] . . . to remove any ambiguity or confusion which [the rule]may haveinadvertently 'caused,that rule is rescinded in its entirety 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe company a tremendous amount of credibility in thecommunity," whereas "union- organizing activities [are]the exact opposite," breaking down "all the cooperativefeelings, that you have between employees, between de-partments."Under Respondent's four-step disciplinary system, Finewould ,be subject to a written warning should he trans-gress againwithin a year of the first offense, and to pro-bation and then discharge in the event of third andfourth offenses within that year._Brackeen, although the decision-maker as concerns thewarning, did not testify. Neither did Morgans Globe su-pervisor, Doss.B. Conclusions and ReasonsWhether . Fine's encounter withMorgan happenedafterFine's clock-in time, Respondent's later-communi-cated rule curtailing union solicitation by Fine violatedSection 8(a)(1) as alleged, necessarily tainting 'the con-comitant verbal warning, as well.The bases for theseconclusions are:1.The limits on solicitation, as' articulated by Layton,are invalidly broad."[A] rule is presumptively invalid, if it prohibits solici-tation on the employees' own time," and a ban againstsoliciting during "working hours," as distinguished from"working time,'' comes within the adverse presumption.Our Way, Inc.,,268 NLRB 394, 394-395 (1983). See alsoConsolidated EdisonCo., 280 NLRB 338 (1986);PerthAmboy Hospital,279 NLRB 52 (1986);Essex Internation-al,211 NLRB 749 (1974). Layton couchedRespondent'sprohibition in terms not only of "working hours," buttwo equivalents, "company hours" and "company time."Additionally, he endorsed Fine's formulation that he wasnot to solicit "on company time nor on company prem-ises."The adverse presumption thus obtains, and therecord contains no overriding- evidence that such a ruleisnecessarytomaintainproduction or discipline, orserves some other legitimate interest. SeeBrigadier In-dustries Corp.,271 NLRB 656, 657 (1984);Wm. H. BlockCo., 150 NLRB 341, 342-343 (1964).2.Apart from its excessive breadth, the rule is "invalidon its face, because it -is directed solely against union. so-licitation."CO. W. Industries,276 NLRB 960 (1985): SeealsoMontgomeryWard,269NLRB 598, 599 (1984);Paceco,237 NLRB 399, 401 (1978).3.Beyond the rule's unwarranted breadth and facialinfirmities,Respondent's warning of Fine over the fleet-ing exchange with Morgan, while allowing and even en-couraging a plethora of other, far more intrusive solicita-tion activities during worktime, demonstrates that therule is disparately and hence unlawfully'enforcedagainstunion solicitation.Brigadier Industries Corp.,supra at 657;Win. H. Block to.,supra at 343.CONCLUSIONS OF LAW'Respondent violated Section 8(a)(1) about 1 May 1986,as alleged,by communicatinga rule that curtails unionsolicitationinan,overlybroad and discriminatorymanner,and by issuing a verbal warning to Edwin S.Fine to enforce that unlawful rule.On these findings of fact and conclusionsof law andon the entirerecord, I issue the following,recommend-edORDERThe Respondent, Southwest Gas Corporation, Tucson,Arizona, its officers,agents, successors,and assigns, shall1.Cease'and desist from(a)Communicating,maintaining,or enforcing a rulethat discriminatorily prohibits any employee from talkingabout or soliciting on behalf, of Construction,BuildingMaterials and MiscellaneousDrivers Local Union No.83, an affiliate of International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,or any other labor organization, during "workinghours," "company hours," or "company time," or on"company premises."(b) Issuing a verbal warning to, or otherwise disciplin-ing or discriminatingagainst,any employee to . enforcesuch a- rule.(c) In any like or related manner interfering with,, re-straining,or coercing employees in the- exercise of therightsguaranteedthem by Section 7 of the Act.2.Take the following- affirmative action necessary toeffectuate the policies of the Act.(a)Remove from its records,, whereversituated, allevidence of and reference to the unlawful verbal warn-ing givento Edwin S. Fine about ' 1 May 1986, and notifyhim in writing that this has been done and that the warn-ingwill not be used as a basis, in whole or part, forfuture personnel action against him.(b) Rescind the rule communicated about 1,May- 1986that discriminatorily prohibits employees , from solicitingon behalf of Local Union No, 83 during "workinghours," "company hours," or "company time," or On"company premises."(c)Post at its operationscenter inTucson, Arizona,and at each of the other facilities, in its Apache Division,copies of the attached notice marked "Appendix:"sCopies of the notice, on forms provided by the RegionalDirector for Region 28, , after being signed by the Re-'spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive'daysin conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-5All outstanding motions inconsistentwith thisrecommended Orderare denied.If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings;conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes.6Divisionwide posting is appropriate inasmuch as one of the parties tothe encounter precipitating 'Respondent'smisconduct,Morgan; is em-ployed elsewhere than in Tucson; and because the organizing drive beingdivisionwide, the unlawful curtailment of solicitation presumably envi-sions corresponding application-If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading "Posted' by Order of the NationalLabor Relations Board" shall' read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." SOUTHWEST GAS CORP.ent to ensure that the notices are not altered,defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National LaborRelations Board hasfound that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose,not to engagein any of these protect-ed concerted activities.547WE WILL NOT communicate, maintain, or enforce arule which discriminatorily prohibits any employee fromtalking about or soliciting on behalf of Construction,BuildingMaterials andMiscellaneousDriversLocalUnion No. 83, an affiliate of International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica,, or any other labor organization, during "work-ing hours," "company hours," or "company time," or on"company premises."WE WILL NOT issue a verbal warning to, or otherwisediscipline or discriminate against, any employee to en-force such a rule.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL remove from our records, wherever situated,all', evidence of and reference to the unlawful verbalwarning given to Edwin S. Fine about 1 May 1986, andWE WILL notify him in writing that this has been doneand that the warning will not be used as a basis, in wholeor part, for future personnel action against him.WE WILL rescind the rule communicated about 1 May1986 that discriminatorily prohibits employees from so-liciting on behalf of Local Union No. 83 during "work-ing hours," "company hours," or "company time," or on"company premises."SOUTHWEST GAS CORPORATION